



COURT OF APPEAL FOR ONTARIO

CITATION: Syrnyk v. Syrnyk, 2019 ONCA
    948

DATE: 20190202

DOCKET: C66541

Watt, Hourigan and Trotter JJ.A.

BETWEEN

Ronald Syrnyk

Appellant

and

Richard Syrnyk

Respondent

Edwin G. Upenieks, for the appellant

Chris Tonks, for the respondent

Heard: November 28, 2019

On appeal from the judgment of Justice Cynthia
    Petersen of the Superior Court of Justice, dated January 9, 2019.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed with costs
    payable to the respondent of $3,250, all inclusive of fees, disbursements and
    all applicable taxes. These costs are to be paid in accordance with the
    directions given by Madam Justice Petersen in sub-paragraphs 97(h) and 97(m) of
    the Reasons for Judgment, dated January 9, 2019.


